 1                                                     THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE
 8
   HOLISTIC DENTAL PRODUCTS, LLC, a
 9 Pennsylvania limited liability company,               Case No. 2:21–cv–00543–MJP
10                         Plaintiff,
            v.                                           ORDER GRANTING PLAINTIFF’S
11                                                       EX PARTE MOTION TO ALLOW
   CECILLE NGUYEN, LLC, a Washington                     SERVICE BY MAIL
12 limited liability company.

13                                      Defendant.
14

15          The Court, having fully considered all relevant documents, authorities, and evidence
16 presented by Plaintiff, and good cause having been shown:

17          IT IS HEREBY ORDERED that:
18          1.     Plaintiff’s Motion to Allow Service by Mail is GRANTED;
19          2.     Pursuant to Fed. R. Civ. P. 4(h)(1)(A) and RCW 23.95.450, Plaintiff may serve
20 Defendant by registered or certified mail, return receipt requested, or by similar commercial

21 delivery service, addressed to Defendant at Defendant’s principal office, as shown in Defendant’s

22 Initial Report, filed by the Secretary of State on August 4, 2020.

23          DATED this 6th day of July, 2021.
24

25                                                       A
                                                         Marsha J. Pechman
26
                                                         United States Senior District Judge
     ORDER GRANTING EX PARTE MOTION
     TO ALLOW SERVICE BY MAIL - 1
     Case No. 2:21-cv-543-MJP                                                         K&L GATES LLP
                                                                               925 FOURTH AVENUE, SUITE 2900
                                                                              SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
 1

 2 Presented By:

 3
     K&L Gates LLP
 4
   By s/ Christopher M. Wyant
 5    Christopher M. Wyant, WSBA # 35561
      Ryan Hebert, WSBA # 51294
 6 925 Fourth Ave., Suite 2900
   Seattle, WA 98104-1158
 7 Phone: (206) 623-7580
   Email christopher.wyant@klgates.com
 8         ryan.hebert@klgates.com
 9 Attorneys for Plaintiff

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER GRANTING EX PARTE MOTION
     TO ALLOW SERVICE BY MAIL - 2
     Case No. 2:21-cv-543-MJP                      K&L GATES LLP
                                            925 FOURTH AVENUE, SUITE 2900
                                           SEATTLE, WASHINGTON 98104-1158
                                               TELEPHONE: (206) 623-7580
                                                FACSIMILE: (206) 623-7022
